 



EXHIBIT 10.1
LICENSE AGREEMENT
     This License Agreement (this “Agreement”), executed as of October 20, 2006
(the “Effective Date”), between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation, through its wholly-owned subsidiary SD Pharmaceuticals, Inc.,
Delaware corporation (“ADVENTRX”), and Theragenex, LLC., a North Carolina
limited liability company (“THERAGENEX”). ADVENTRX and THERAGENEX may be
referred to individually by name as a “Party” or collectively as the “Parties.”
BACKGROUND

A.   ADVENTRX holds certain patent rights, as described in more detail below,
that may be useful in the prevention, treatment and/or mitigation of
virus-mediated diseases, including but not limited to common cold, influenza and
herpes; and   B.   WHEREAS, THERAGENEX desires to acquire an exclusive license
under such patent rights, all on the terms and conditions as set forth herein
below.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
provided herein below, ADVENTRX and THERAGENEX hereby agree as follows:
Article 1. DEFINITIONS.
     For purposes of this Agreement, the following definitions shall be
applicable:
     1.1 “Active Ingredient” means any chemical or biological entity that is a
Cationic Polymer, Cationic Surfactant, and/or a Multivalent Metal Component,
whether or not such chemical or biological entity is labeled as an active
ingredient in a given Licensed Product.
          (a) “Cationic Polymer” means any positively charged, pharmacologically
acceptable molecule formed of repeating units (including homopolymers,
co-polymers, and heteropolymers), which may be linear, branched or crosslinked.
          (b) “Cationic Surfactant” means any positively charged compound
capable of lowering surface tension of a liquid.
          (c) “Multivalent Metal Component” means any compound or composition
that may release a multivalent metal cation.
     1.2 “Affiliate” means any entity directly or indirectly controlled by,
controlling, or under common control with, a Party, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) of an entity means possession, direct or indirect, of (i) the
power to direct or cause direction of the management and policies of such entity
(whether through ownership of securities or other ownership interests, by
partnership, contract or otherwise), or (ii) more than

1



--------------------------------------------------------------------------------



 



fifty percent (50)% of the voting securities (whether directly or beneficially)
or other comparable equity interests of such entity.
     1.3 “ADVENTRX Patent Rights” means: (i) the patents and patent applications
identified on Exhibit A; and (ii) any continuation, continuation-in-part (but
only to the extent such continuation-in-part covers the subject matter of the
patents and patent applications identified on Exhibit A and does not cover any
new subject matter), division, substitution, and patent of addition of the
patents and patent applications listed in part (i) above, together with all
registrations, reexaminations, extensions (including extensions under the United
States Patent Term Restoration Act) or reissues thereof.
     1.4 “Business Day” means a day other than a Saturday, Sunday, bank or other
public holiday in New York, New York.
     1.5 “Calendar Quarter” means each of the four (4) three (3)-month periods
beginning on January 1st, April 1st, July 1st and October 1st, respectively.
     1.6 “Control” means, with respect to particular Technology or a particular
Patent, possession by ADVENTRX of the ability, whether arising by ownership,
license, or otherwise, to disclose and deliver the particular Technology to
THERAGENEX, and to grant and authorize under such Technology or Patent the right
or license, as applicable, of the scope granted to THERAGENEX in this Agreement
without, in the case of licensed Technology or Patents, violating the terms of
any written agreement between ADVENTRX and the owner or licensor thereof.
“Controlled” and “Controlling” shall have their correlative meanings.
     1.7 “Cover” means, with respect to any subject matter, the development,
manufacture, use, sale, offering for sale, importation, exportation or other
exploitation of such subject matter would, but for the rights or licenses
granted under this Agreement, infringe a Valid Claim of the ADVENTRX Patent
Rights. As used in this Section 1.7, “infringe” shall include contributorily
infringing or inducing the infringement of such Valid Claim. For clarity with
respect to a Valid Claim within a patent application, “Cover” includes
infringing a Valid Claim in such patent application assuming such application
were an issued patent. “Covered” or “Covering” shall have their correlative
meanings.
     1.8 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
     1.9 “FDCA” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder.
     1.10 “Field” means any and all fields.
     1.11 “Homeopathic Pharmacopoeia” means the Homeopathic Pharmacopoeia of the
United States (HPUS) as published by the Homeopathic Pharmacopoeia of the United
States (HPCUS) and any successor agency thereto, and that is approved under the
FDCA.

-2-



--------------------------------------------------------------------------------



 



     1.12 “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any multi-national, national, state,
county, city or other political subdivision.
     1.13 “Launch” means, with respect to a Licensed Product, the first shipment
of such Licensed Product for commercial sale anywhere in the Territory by
THERAGENEX, its Affiliates or Sublicensees to an unaffiliated Third Party.
     1.14 “Law” or “Laws” means all applicable laws, statutes, rules,
regulations, orders, judgments and/or ordinances of any applicable Governmental
Authority.
     1.15 “Licensed Product” means any product which is Covered by the ADVENTRX
Patent Rights. One Licensed Product shall be deemed different from another
Licensed Product, even if they have substantially the same composition, if they
differ in (a) the medical or disease condition(s) for which they are labeled or
(b) consumer accessibility. For purposes of clarification, Licensed Products
shall be deemed to differ in consumer accessibility if such Licensed Products
differ in any one or more of the following methods of accessibility by consumers
(in which case each such difference shall constitute a separate Licensed
Product): (x) by the consumer directly (“off the shelf” or “over the counter”),
(y) with the assistance of personnel at the location at which such product is
purchased (“behind the counter”) or (z) by prescription.
     1.16 “Marketing Approval” means with respect to a Licensed Product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations necessary for the marketing of such Licensed Product in such
jurisdiction (e.g., approval in the United States by the FDA of a NDA for a
Licensed Product or satisfaction of the applicable conditions and requirements
to market a Licensed Product under an OTC Monograph or under the Homeopathic
Pharmacopoeia).
     1.17 “NDA” means a New Drug Application, as more fully defined in 21 C.F.R.
§314.50 et. seq.
     1.18 “Net Sales” means, with respect to each Licensed Product, the gross
amount invoiced for sales of THERAGENEX, its Affiliates and Sublicensees (each,
a “Selling Party”) of such Licensed Product to an unaffiliated Third Party, less
(i) actual bad debts related to such Licensed Product and (ii) credits for sales
returns and allowances actually paid, granted or accrued, (iii) normal and
customary trade, quantity and cash discounts and any other adjustments actually
allowed and taken with respect to such invoiced amounts, including granted on
account of price adjustments, billing errors, damaged or defective goods,
recalls, returns, rebates, chargeback rebates, reimbursements or similar
payments granted or given to wholesalers or other distributors, (iv) customs or
excise duties, sales tax, consumption tax, value added tax, and other taxes
(except income taxes) or duties relating to sales in each case invoiced as a
specific line item in an invoice (to the extent such taxes are actually incurred
by the Selling Party, and are not reimbursable, refundable or creditable to the
Selling Party) and (v) freight and insurance levied on the invoiced amount in
each case invoiced as a specific line item in an invoice (to the extent that the
Selling Party actually incurs the cost of freight and insurance for a Licensed
Product and are not reimbursable, refundable or creditable to the Selling
Party), in each case as determined from books and records of the Selling

-3-



--------------------------------------------------------------------------------



 



Party maintained in accordance with generally acceptable accounting principles
in the United States, consistently applied.
     1.19 “OTC Monograph” means an over-the counter drug monograph, as more
fully described in 21 C.F.R. §330 et. seq.
     1.20 “Patent” means any of the following, whether existing now or in the
future anywhere in the world: (i) any issued patent, including without
limitation inventor’s certificates, utility model, substitutions, extensions,
confirmations, reissues, re-examination, renewal or any like governmental grant
for protection of inventions; and (ii) any pending application for any of the
foregoing, including without limitation any continuation, divisional,
substitution, additions, continuations-in-part, provisional and converted
provisional applications.
     1.21 “Regulatory Authority” means any Governmental Authority with authority
over the discovery, development, commercialization or other use or exploitation
(including the granting of Marketing Approvals) of Licensed Products in any
jurisdiction, including the FDA, the European Medicines Evaluation Agency, and
the Ministry of Health, Labor and Welfare in Japan.
     1.22 “Regulatory Filing” shall mean any filing or application with any
Regulatory Authority, including Investigational New Drug Applications and NDAs
and their equivalents in jurisdictions other than the United States, and
authorizations, approvals or clearances arising from the foregoing, including
Marketing Approvals, and all correspondence with the FDA or other relevant
Regulatory Authority, as well as minutes of any material meetings, telephone
conferences or discussions with the FDA or other Regulatory Authority, in each
case with respect to Licensed Products.
     1.23 “Royalty Term” means, on a Licensed Product-by-Licensed Product basis,
the period commencing on the date of the first commercial sale of such Licensed
Product by THERAGENEX, its Affiliates, or Sublicensees and ending on the later
of (i) latest date on which such Licensed Product is Covered by a Valid Claim or
(ii) twenty (20) years from the date of the first commercial sale of such
Licensed Product by THERAGENEX, its Affiliates, or Sublicensees.
     1.24 “Sublicensee” means any Third Party to whom THERAGENEX has granted the
right, directly or indirectly, to (i) make and sell any Licensed Product or
(ii) sell any Licensed Product.
     1.25 “Technology” means technical information and materials comprising
(i) ideas, discoveries, inventions (to the extent that disclosure thereof would
not result in loss or waiver of privilege or similar protection), improvements
or trade secrets, (ii) research and development data, such as preclinical data,
pharmacology data, chemistry data (including analytical, product
characterization, manufacturing, and stability data), toxicology data, clinical
data, statistical analyses, expert opinions and reports, safety and other
electronic databases), analytical and quality control data and stability data,
in each case together with supporting data, (iii) practices, methods,
techniques, specifications, formulations, formulae, knowledge, (iv) techniques,
processes, manufacturing information, (iv) research materials, reagents and
compositions of matter, including

-4-



--------------------------------------------------------------------------------



 



biological material and (v) compositions of matter. Technology shall not include
any Patent rights with respect thereto.
     1.26 “Term” means the period commencing on the Effective Date and, unless
earlier terminated as herein provided, ending on the last to expire Royalty
Term.
     1.27 “Territory” means the United States of America (including its
territories and possessions).
     1.28 “Third Party” means any entity other than ADVENTRX, THERAGENEX or
their respective Affiliates.
     1.29 “Valid Claim” means a claim of any issued, unexpired patent or a claim
of a pending patent application within the ADVENTRX Patent Rights which has not
been dedicated to the public, disclaimed, abandoned or held invalid or
unenforceable by a Governmental Authority of competent jurisdiction in a
decision from which no appeal can be taken or is otherwise not taken.
Article 2. LICENSE GRANT.
     2.1 Exclusive Licenses. Subject to the terms and conditions of this
Agreement, ADVENTRX hereby grants to THERAGENEX an exclusive license under the
ADVENTRX Patent Rights to develop, make, have made, use, sell, offer for sale,
and import Licensed Products in the Field in the Territory (the “License”).
THERAGENEX shall have the right to exercise such License through its Affiliates
solely for as long as such entity remains an Affiliate of THERAGENEX, and
THERAGENEX shall remain responsible for the compliance of such Affiliate with
the applicable terms of this Agreement.
     2.2 Sublicenses.
          (a) The License includes the right to sublicense (a “Sublicense”)
within the scope thereof; provided however that: (i) each sublicense agreement
shall be subject to the prior written approval of ADVENTRX, such approval not to
be unreasonably withheld, (ii) each sublicense shall include all of the
applicable terms and conditions from this Agreement; and (iii) THERAGENEX shall
promptly provide ADVENTRX a copy of the final executed version of each such
sublicense agreement, redacted for information not pertinent to this Agreement.
          (b) THERAGENEX shall be responsible for the failure by its
Sublicensees to comply with, and THERAGENEX guarantees the compliance by each of
its Sublicensees with, all relevant restrictions, limitations and obligations in
this Agreement.
          (c) In the event of a material default by any Sublicensee under a
sublicense agreement, THERAGENEX shall take such action that in THERAGENEX’s
reasonable business judgment is required to remedy such default.
          (d) If this Agreement is terminated pursuant to Section 9.2, all
Sublicenses shall survive such termination to the extent provided in such
Sublicenses; provided that such Sublicensees

-5-



--------------------------------------------------------------------------------



 




agree, in writing with ADVENTRX, to the same obligations of THERAGENEX
hereunder, including without limitation to the diligence obligations described
in Section 3.2 and the milestone and royalty payments described in Article 4.
     2.3 No Further Rights. Each Party acknowledges that the rights and licenses
granted under this Article 2 and elsewhere in this Agreement are limited to the
scope expressly granted. Accordingly, except for the rights expressly granted
under this Agreement, no right, title, or interest of any nature whatsoever is
granted whether by implication, estoppel, reliance, or otherwise, by either
Party to the other Party. All rights with respect to Technology, Patents or
other intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.
     2.4 Exclusivity of Efforts. Except for the conduct of activities directed
toward the development and commercialization of Licensed Products in accordance
with this Agreement, during the Term and for twelve (12) months thereafter
THERAGENEX agrees on its behalf and on behalf of its Affiliates (i) not to
conduct, participate in or sponsor, directly or indirectly, inside or outside of
the Territory, any activities directed toward the development or
commercialization of any product containing an Active Ingredient, for an
indication or market segment for which THERAGENEX has already Launched a
Licensed Product hereunder (collectively, such activities “Competing
Activities”) or (ii) appoint, license or otherwise authorize any Third Party,
whether pursuant to such license, appointment, or authorization or otherwise to
perform any Competing Activities.
Article 3. THERAGENEX RESPONSIBILITIES AND DILIGENCE.
     3.1 Responsibilities. Subject to Section 3.2, THERAGENEX shall fund, take
the lead and be solely responsible for conducting the development of Licensed
Products, including clinical trials, as may be reasonably necessary to
expeditiously obtain Marketing Approvals for Licensed Products for applications
in the Field throughout the Territory. Further, THERAGENEX shall fund, take the
lead and be solely responsible for commercialization of Licensed Products in the
Field throughout the Territory. Without limiting the foregoing, THERAGENEX
agrees to launch Licensed Products in the Field in the Territory as soon as
reasonably practicable, and thereafter to use commercially reasonable efforts to
market, promote and sell such Licensed Products for multiple market segments and
indications in the Field in the Territory so as to maximize Net Sales with
respect thereto. It is understood and agreed that all development and
commercialization efforts for the Licensed Products in the Field in the
Territory shall be at the sole expense of THERAGENEX.
     3.2 Diligence Milestones. THERAGENEX shall meet each of the following
minimum development and commercialization milestones (each, a “Diligence
Milestone”):
          (a) Launch a Licensed Product on or before December 31, 2007.
          (b) Launch a second Licensed Product on or before December 31, 2008.
If THERAGENEX fails to meet either of the Diligence Milestones set forth above
within the applicable time period, as such time period may be extended pursuant
to Section 3.2(c), such failure

-6-



--------------------------------------------------------------------------------



 



shall be deemed a material breach of this Agreement and, accordingly, ADVENTRX
may terminate this Agreement pursuant to Section 9.2(a).
          (c) In the event that THERAGENEX is not able to achieve a Diligence
Milestone by the milestone achievement date set forth above, it shall promptly
inform ADVENTRX, and provided that THERAGENEX has been and continues at all
times working diligently toward the achievement of such Diligence Milestone,
THERAGENEX shall be entitled to require ADVENTRX to extend the milestone
achievement date by one additional six (6) month period for each Diligence
Milestone. In this event, for each milestone achievement date so extended,
THERAGENEX shall pay to ADVENTRX within fifteen (15) days of the original
milestone achievement date a payment in the amount of Five Hundred Thousand
Dollars ($500,000).
     3.3 Conference Call Updates; Reports.
          (a) THERAGENEX shall make reasonably available during normal business
hours, on a quarterly basis, its representatives responsible for the development
and commercialization of Licensed Products for conference calls with ADVENTRX’s
representatives, during which THERAGENEX shall describe, in reasonable detail,
the progress made in the development and commercialization of Licensed Products.
In addition, THERAGENEX shall provide a written report to ADVENTRX in reasonable
detail on an annual basis regarding the development, commercialization and other
activities taken since the last such report and plans for the Licensed Products
for the upcoming twelve (12) months (each such report, an “Update Report”). The
Update Reports shall be deemed THERAGENEX Confidential Information provided it
is marked “CONFIDENTIAL” or marked with another similar legend.
          (b) If within twenty (20) Business Days after receipt of an Update
Report ADVENTRX would like to request a meeting with representatives of
THERAGENEX to discuss such report, then ADVENTRX may notify THERAGENEX of such
request, and the Parties shall meet at the offices of ADVENTRX, or such other
mutually agreed upon location, within thirty (30) days of THERAGENEX’s receipt
of such request from ADVENTRX. At such meeting THERAGENEX shall make reasonably
available its representatives responsible for the applicable activities and
plans in the Update Report for discussion and to answer questions from
ADVENTRX’s representatives regarding the Licensed Products. In no event may
THERAGENEX be required to attend more than one (1) such meeting for any Update
Report.
Article 4. PAYMENTS AND ROYALTIES.
     4.1 Upfront Payment. In partial consideration of the License and other
rights granted hereunder, THERAGENEX shall make a non-creditable, non-refundable
upfront payment to ADVENTRX of One Million Dollars ($1,000,000). The first half
payment of $500,000 is due 70 days after closing of the agreement (December 31,
2006), the second half payment is due 6 months thereafter (June 30 2007).

-7-



--------------------------------------------------------------------------------



 



     4.2 Milestone Payments. In further consideration of the License and other
rights granted hereunder, THERAGENEX shall make a non-creditable, non-refundable
milestone payment of One Million Dollars ($1,000,000) to ADVENTRX upon the
Launch of each Licensed Product within forty-five (45) days after such Launch.
     4.3 Royalty Payments.
     (a) In addition to the payments under Sections 4.1 and 4.2, THERAGENEX
shall pay to ADVENTRX each Calendar Quarter, in consideration of the License and
other rights granted herein, the following royalty payments on the aggregate Net
Sales of Licensed Products made during such Calendar Quarter (the “Royalty
Payments”):

          Quarterly Net Sales   Royalty on Net Sales
That portion of aggregate Net Sales of all Licensed Products up to and including
Two Million Five Hundred Thousand Dollars ($2,500,000)
    15 %
 
       
That portion of aggregate Net Sales of all Licensed Products in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000)and up to and including Three
Million Seven Hundred Fifty Thousand Dollars ($3,750,000)
    18 %
 
       
That portion of aggregate Net Sales of all Licensed Product in excess of Three
Million Seven Hundred Fifty Thousand Dollars ($3,750,000)
    20 %

     For purposes of the foregoing, “aggregate Net Sales” of all Licensed
Products shall mean the aggregate Net Sales of all types and formulations of
Licensed Products made within the particular Calendar Quarter. In the event
THERAGENEX and ADVENTRX determine that Patent rights or Technology of a Third
Party is necessary to make or sell a Licensed Product in the Territory, the
Parties will discuss a reduction in the royalty rates set forth above, if any.
          (b) The Royalty Payments for a Licensed Product shall continue until
the expiration of the Royalty Term, and thereafter the License shall become,
royalty-free, non-exclusive and perpetual for such Licensed Product.
Article 5. ACCOUNTING AND PROCEDURES FOR PAYMENT.
     5.1 Inter-Company Sales. Sales between or among THERAGENEX, its Affiliates
or Sublicensees shall not be subject to Royalty Payments; Royalty Payments shall
only be calculated upon Net Sales to an unaffiliated Third Party. THERAGENEX
shall be responsible for payments on Net Sales by its Affiliates and
Sublicensees.

-8-



--------------------------------------------------------------------------------



 



     5.2 Currency. All Royalty Payments shall be computed and paid in United
States dollars. For the purposes of determining the amount of Royalty Payments
due for the relevant Calendar Quarter, the amount of Net Sales in any foreign
currency shall be converted into United States dollars at the spot rate of
exchange published by The Board of Governors of the Federal Reserve System in
Statistical Release H.10 (http://www.federalreserve.gov/releases/H10) for the
date that is five (5) Business Days before the date payment is due.
     5.3 Royalty Payments. Royalty Payments by THERAGENEX are due and payable by
the 45th day after the end of each Calendar Quarter, and each payment shall be
accompanied by a report identifying in the aggregate and on a Licensed
Product-by-Licensed Product basis: (i) total gross amount invoiced for sales of
Licensed Products by THERAGENEX and its Affiliates and Sublicensees;
(ii) amounts deducted by category (e.g., normal and customary trade, quantity
and cash discounts actually allowed and taken with respect to such invoiced
amounts) from gross amounts invoiced to calculate Net Sales; (iii) Net Sales and
(iv) royalties payable. Said reports shall be deemed THERAGENEX Confidential
Information.
     5.4 Method of Payments. All payments hereunder shall be made by electronic
transfer in immediately available funds via a bank wire transfer, or any other
means of electronic funds transfer, at THERAGENEX’S election, to such bank
accounts as ADVENTRX shall designate in writing at least five (5) Business Days
before the payment is due. All payments under this Agreement shall bear interest
from the date due until paid at a rate equal to the thirty (30) day U.S. Dollar
LIBOR rate effective for the date that payment was due, as published by The Wall
Street Journal, Eastern U.S. Edition, on the date such payment was due, plus two
percent (2%).
     5.5 Inspection of Records. THERAGENEX shall, and shall cause its Affiliates
and Sublicensees to, keep full and accurate books and records setting forth
gross amounts invoiced for each Licensed Product, Net Sales of each Licensed
Product, itemized deductions from gross amounts invoiced to calculate Net Sales
and amounts payable hereunder to ADVENTRX for each such Licensed Product.
THERAGENEX shall permit ADVENTRX, by independent certified public accountants
retained by ADVENTRX and reasonably acceptable to THERAGENEX, to examine such
books and records at THERAGENEX at any reasonable time upon prior written
request, but not later than three (3) years following the rendering of any
corresponding reports, accountings and payments pursuant to Section 5.3. The
foregoing right of review may be exercised only once during each twelve
(12) month period; provided, however, that if a review uncovers an underpayment
by THERAGENEX of Royalty Payments of more than five percent (5%) such review
shall not count as an exercise of such right of review. Such accountants may be
required by THERAGENEX to enter into a reasonably acceptable confidentiality
agreement, and in no event shall such accountants disclose to ADVENTRX any
information other than such as relates to the accuracy of reports and payments
made or due hereunder. The opinion of said independent accountants regarding
such reports, accountings and payments shall be binding on the Parties other
than in the case of clear error. ADVENTRX shall bear the cost of any such
review; provided that if the review shows an underpayment of Royalty Payments of
more than five percent (5%) of the amount due for the applicable period, then
THERAGENEX shall promptly reimburse ADVENTRX for all costs incurred in
connection with such review. THERAGENEX shall promptly pay to ADVENTRX the
amount of any underpayment of Royalty Payments revealed by a review. ADVENTRX’s
review

-9-



--------------------------------------------------------------------------------



 



rights under this Section 5.5 shall survive for a period of three (3) years
after any termination or expiration of this Agreement.
     5.6 No Withholding Taxes. Unless reimbursable to ADVENTRX as a reduction in
U.S. tax liability, all payments required to be made pursuant to this Agreement
shall be without deduction or withholding for or on account of any taxes or
similar governmental charge. Such taxes are referred to herein as “Withholding
Taxes” and such Withholding Taxes shall be the sole responsibility of
THERAGENEX. THERAGENEX shall provide a certificate evidencing payment of any
Withholding Taxes under this Agreement. It is understood and agreed that all
payment obligations rest solely on THERAGENEX, a North Carolina limited
liability company, and that all payments due under this Agreement shall be made
by THERAGENEX, a North Carolina limited liability company to ADVENTRX, a
Delaware corporation. As a result, the Parties anticipate that no Withholding
Taxes will be assessed against THERAGENEX on ADVENTRX’s behalf.
Article 6. PATENTS AND INFRINGEMENT.
     6.1 Prosecution and Maintenance. As between the Parties, ADVENTRX shall
have the right to control the Prosecution and Maintenance of the ADVENTRX Patent
Rights using counsel of its choice, such counsel to be reasonably acceptable to
THERAGENEX, and THERAGENEX agrees to reimburse ADVENTRX for its out-of-pocket
expenses in connection with such activities as they are incurred, not to exceed
ten thousand dollars ($10,000) per calendar quarter. ADVENTRX agrees to:
(i) keep THERAGENEX reasonably informed with respect to such activities by
providing THERAGENEX with an opportunity to review and comment reasonably before
the filing of all Prosecution and Maintenance documents (but in no event less
than ten (10) days before such filing) and ADVENTRX shall incorporate all such
reasonable comments to the extent that they are compatible with the development
of Licensed Products hereunder; and (ii) consult in good faith with THERAGENEX
regarding such matters, including the abandonment of any claim thereof covering
a Licensed Product. Following the filing or mailing thereof, ADVENTRX shall
provide THERAGENEX with a copy of each patent application within the ADVENTRX
Patent Rights filed or mailed after the Effective Date, together with notice of
its filing date and serial number, and a copy of such other patent prosecution
document or any correspondence related to patent prosecution, as filed or sent,
as applicable. If ADVENTRX determines to abandon any patent or patent
application within the ADVENTRX Patent Rights, then ADVENTRX shall provide
THERAGENEX with notice of such determination at least sixty (60) days prior to
the date such abandonment would become effective. In such event, THERAGENEX
shall have the right, at its option, to assume control of the Prosecution and
Maintenance of such patent or patent application at its own expense in
ADVENTRX’s name. For purposes of this Section 6.1, “Prosecution and Maintenance”
means the preparing and filing of documents pertaining to the prosecution and
maintenance of a patent or patent application, as well as filing for
re-examinations, reissues, requests for patent term extensions and the like,
together with the conduct of interferences, the defense of oppositions and other
similar proceedings; and “Prosecute and Maintain” has the correlative meaning.
     6.2 Enforcement.

-10-



--------------------------------------------------------------------------------



 



          (a) Notice. Subject to the provisions of this Section 6.2, in the
event that either Party reasonably believes that any ADVENTRX Patent Right is
being infringed or may be subject to a declaratory judgment action as a result
of the development, manufacture, use, sale, offer for sale or importation of a
product in the Territory (an “Infringing Product”), such Party shall promptly
notify the other Party in writing and shall provide the other Party with any
evidence available pertaining thereto. In such event, THERAGENEX shall have the
initial right (but not the obligation) to enforce such ADVENTRX Patent Right
with respect to such infringement, or to defend any declaratory judgment action
with respect thereto (an “Enforcement Action”), at THERAGENEX’s expense. At
ADVENTRX’s request, THERAGENEX shall allow ADVENTRX to actively participate at
its expense in the planning and conduct of any such action, and THERAGENEX shall
not, without the express prior written consent of ADVENTRX, (i) make any
substantive decision regarding strategy related to such action or (ii) settle
such action.
          (b) Commencing Enforcement Actions. In the event that THERAGENEX fails
to commence an Enforcement Action to enforce such ADVENTRX Patent Right against
an Infringing Product within sixty (60) days of a request by ADVENTRX to do so,
and if ADVENTRX reasonably believes that the infringing activity may have a
material adverse effect on the value, validity or enforceability of the ADVENTRX
Patent Rights or the financial interests of ADVENTRX hereunder, ADVENTRX may
commence an Enforcement Action against such infringement at its own expense.
          (c) Cooperation. The Party commencing or defending any Enforcement
Action (the “Enforcing Party”) shall keep the other Party reasonably informed of
the progress of any such Enforcement Action, and such other Party shall have the
right to participate with counsel of its own choice at its own expense. In any
event, the other Party shall reasonably cooperate with the Enforcing Party,
including providing information and materials, at the Enforcing Party’s request
and expense.
          (d) Recoveries. Any recovery received as a result of any Enforcement
Action to enforce ADVENTRX Patent Rights pursuant to this Section 6.2 shall be
used first to reimburse the Parties for the costs and expenses (including
attorneys’ and professional fees) incurred in connection with such Enforcement
Action (and not previously reimbursed), and the remainder of the recovery shall
be shared (to the extent the same represents damages from sales of Infringing
Products within the Field in the Territory) seventy-five percent (75%) to the
Enforcing Party and twenty-five percent (25%) to the other Party.
     6.3 Defense. If the manufacture, sale or use of Licensed Products under
this Agreement by THERAGENEX, its Affiliates, Sublicensees, manufacturers,
distributors or customers results in any claim, suit or proceeding for patent
infringement solely against THEREGENEX and/or its Affiliates, THERAGENEX shall
promptly notify ADVENTRX thereof in writing, setting forth the facts of such
claim in reasonable detail. As between the parties to this Agreement, THERAGENEX
shall have the first and primary right and responsibility, at its own expense
and after consultation with ADVENTRX, to defend and control the defense of any
such claim, suit or proceeding by counsel of its own choice, which counsel shall
be reasonably acceptable to ADVENTRX. If ADVENTRX, and not THERAGENEX, or
ADVENTRX in addition to THERAGENIX, is named as

-11-



--------------------------------------------------------------------------------



 



a party to such claim, suit or proceeding, ADVENTRX shall tender its defense to
THERAGENEX in writing, and THERAGENEX shall defend ADVENTRX in such claim, suit
or proceeding, at THERAGENEX’s own expense and through counsel of its own
choice, which counsel shall be reasonably acceptable to ADVENTRX; provided,
however, that ADVENTRX may, at its election and expense, actively participate in
the planning and conduct of such claim, suit or proceeding and THERAGENEX shall
not, without the express prior written consent of ADVENTRX (a) make any
substantive decision regarding strategy related to such claim, suit or
proceeding or (b) settle such claim, suit or proceeding. In connection with such
claim, suit or proceeding, in no event shall either Party enter into any
agreement with any Third Party, with respect to the ADVENTRX Patent Rights, that
(x) contemplates payment or other action by the other Party (y) has a material
adverse effect on the other Party’s business or (z) makes any admission
regarding (i) wrongdoing on the part of the other Party, or (ii) the invalidity,
unenforceability or absence of infringement of ADVENTRX Patent Rights, in each
case without the prior written consent of the other Party. The Parties shall
cooperate with each other in connection with any such claim, suit or proceeding
and shall keep each other reasonably informed of all material developments in
connection with any such claim, suit or proceeding (including furnishing a copy
of each communication relating to such claim, suit or proceeding). It is
understood that the terms of this Section 6.3 shall in no way limit ADVENTRX’s
right to receive indemnification under Article 10 below in connection with any
Third-Party Claims described in Section 10.1(b).
     6.4 Patent Marking. THERAGENEX shall mark (or cause to be marked) all
Licensed Products marketed and sold hereunder with appropriate ADVENTRX Patent
Right numbers or indicia to the extent permitted by Law in those countries in
which such notices impact recoveries of damages or remedies available with
respect to infringements of Patents.
Article 7. CONFIDENTIALITY.
     7.1 Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed by the Parties in writing, the Parties
agree that the Party receiving confidential information (the “Receiving Party”)
from the other Party shall keep confidential and shall not publish or otherwise
disclose or use for any purpose other than as provided for in this Agreement any
data, technical information, business information, or other confidential or
proprietary information furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”). Confidential Information
that is disclosed in writing shall be marked, or disclosed under cover that is
marked, with the legend “CONFIDENTIAL” or another similar legend.
Notwithstanding the foregoing, Confidential Information shall not be deemed to
include information to the extent that it can be established by written
documentation by the Receiving Party that such information or material:
          (a) was already known to or possessed by the Receiving Party, other
than under an obligation of confidentiality (except to the extent such
obligation has expired or an exception is applicable under the relevant
agreement pursuant to which such obligation was established), at the time of
disclosure;

-12-



--------------------------------------------------------------------------------



 



          (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;
          (c) became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party (or any person to whom the Receiving Party made available
Confidential Information) in breach of this Agreement;
          (d) was independently developed by the Receiving Party without any
reference to Confidential Information as demonstrated by documented evidence
prepared contemporaneously with such independent development; or
          (e) was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation not to
disclose such information to others.
     For purposes of the foregoing, information that is specific in nature shall
not be deemed to be within such provisions merely because it is embraced by more
general information in the public domain or in the possession of the receiving
Party.
     7.2 Authorized Use and Disclosure. Each Party may disclose Confidential
Information of the other Party as follows: (i) to employees and consultants on a
need-to-know basis under appropriate written confidentiality provisions
substantially equivalent to those in this Agreement and in connection with the
performance of its obligations or exercise of rights granted to such Party in
this Agreement; (ii) to the extent such disclosure is reasonably necessary in
filing for, prosecuting or the maintenance of Patents (including applications
therefor) in accordance with this Agreement, prosecuting or defending
litigation, complying with applicable governmental regulations, Law or the rules
of a recognized stock exchange, provided, however, that in each such case if a
Party is required to make any such disclosure of the other Party’s Confidential
Information it will give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed; (iii) in
communication with existing and potential investors, consultants, advisors
(including financial advisors, lawyers and accountants) and its directors,
officers, employees, and agents on a need-to-know basis, in each case under
appropriate written confidentiality provisions substantially equivalent to those
of this Agreement; or (iv) to the extent mutually agreed to by the Parties. The
Receiving Party shall not use Confidential Information for any purpose other
than this Agreement.
     7.3 Prior Confidentiality Agreement. This Agreement supersedes the Mutual
Confidential Disclosure Agreement between the Parties dated June 8, 2006 (the
“Prior CDA”) with respect to information disclosed thereunder. All information
exchanged between the Parties under the Prior Agreement shall be deemed
Confidential Information of the disclosing Party and shall be subject to the
terms of this Article 7.
     7.4 Publicity. Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party, except to advisors

-13-



--------------------------------------------------------------------------------



 



(including consultants, financial advisors, attorneys and accountants),
potential and existing investors, acquirors and partners, licensees, funding
sources and similar individuals and entities on a need-to-know basis, in each
case under circumstances that reasonably protect the confidentiality thereof, or
to the extent required by applicable Law, including securities laws and the
rules of self-regulatory organizations, including stock exchanges.
Notwithstanding the foregoing, the Parties agree upon a joint press release to
announce the execution of this Agreement, which is attached hereto as Exhibit B;
thereafter, the Parties may each disclose to Third Parties the information
contained in such press release without the need for further approval by the
other.
     7.5 Use of Name. Other than in connection with a permitted use under
Section 7.2 and 7.4, the use of the name of either Party, or any contraction
thereof, by the other Party in any manner in connection with this Agreement is
expressly prohibited except with prior written consent of the other Party or to
the extent required by applicable law, including securities laws and the rules
of self-regulatory organizations, including stock exchanges.
     7.6 Survival. The Parties’ obligations under this Article 7 shall survive
for a period of five (5) years following any termination or expiration of this
Agreement.
Article 8. REPRESENTATIONS AND WARRANTIES.
     8.1 General Representations and Warranties. Each Party represents and
warrants to the other that:
          (a) it is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization, and has full corporate or
similar power and authority to enter into this Agreement and to carry out the
provisions hereof;
          (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate or
similar action;
          (c) this Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material applicable Law;
          (d) it has not granted, and shall not grant during the Term, any right
to any Third Party which would conflict with the rights granted to the other
Party hereunder; and
          (e) it is not aware of any action, suit or inquiry or investigation
instituted by any entity which questions or threatens the validity of this
Agreement.

-14-



--------------------------------------------------------------------------------



 



     8.2 ADVENTRX’s Warranties. ADVENTRX represents and warrants that as of the
Effective Date:
          (a) ADVENTRX Controls the ADVENTRX Patent Rights described on
Exhibit A;
          (b) ADVENTRX has not granted, and will not grant during the Term,
rights to any Third Party under the ADVENTRX Patent Rights that conflict with
the rights granted to THERAGENEX hereunder;
          (c) ADVENTRX has not received any written notice of any threatened
claims or litigation seeking to invalidate or otherwise challenge the ADVENTRX
Patent Rights or ADVENTRX’s rights therein;
          (d) to its knowledge, none of the ADVENTRX Patent Rights are subject
to any pending re-examination, opposition, interference or litigation
proceedings;
          (e) it is not aware of any infringement of the ADVENTRX Patent Rights
by a Third Party;
          (f) it has prosecuted all patent applications within the ADVENTRX
Patent Rights in good faith; and
          (g) though it has not conducted any search or investigation, it is not
aware of any Third Party patents that present any substantial risk of
infringement with respect to the making, use, sale, or importation of Licensed
Products.
     8.3 Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 8,
ADVENTRX AND THERAGENEX EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.
Article 9. TERM AND TERMINATION.
     9.1 This Agreement shall be effective as of the Effective Date and shall
remain in effect during the Term.
     9.2 This Agreement shall terminate as follows:
          (a) If either THERAGENEX or ADVENTRX materially breaches or materially
defaults in the performance or observance of any of the provisions of this
Agreement, and such breach or default is not cured within thirty (30) days after
the receipt of notice by the other Party specifying such breach or default, the
other Party shall have the right to terminate this Agreement

-15-



--------------------------------------------------------------------------------



 




forthwith, such termination to be effective upon the expiration of such thirty
(30)-day notice period. For the purposes of this Section 9.2(a), a material
breach or material default in the performance of any of the provisions of this
Agreement shall include a material inaccuracy in any warranty or representation
contained herein.
          (b) If either Party admits in writing that it is generally unable to
meet its debts when due, or makes a general assignment for the benefit of its
creditors, or there shall have been appointed a receiver, trustee or other
custodian for such Party or for a substantial part of its assets, or any case or
proceeding shall have been commenced or other action taken by or against such
Party in bankruptcy or seeking the reorganization, liquidation, dissolution or
winding-up of such Party or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or Law, and any such event shall have
continued for sixty (60) days undismissed, unstayed, unbonded and undischarged,
then the other Party may, upon notice to such Party terminate this Agreement,
such termination to be effective upon such Party’s receipt of such notice.
          (c) THERAGENEX shall have the right to terminate this Agreement at any
time, upon ninety (90) days’ written notice to ADVENTRX if THERAGENEX concludes
in good faith, based on technical information learned by it following the
Effective Date, that there is no reasonable likelihood of a commercially viable
Licensed Product, such termination to be effective upon the expiration of such
ninety (90)-day notice period.
          (d) THERAGENEX shall have the right in its sole discretion to
terminate this Agreement upon written notice to ADVENTRX prior to December 31,
2006, in the event that its review of the ADVENTRX Patent Rights and any Third
Party patents indicates that the making, use, sale, offer for sale, or
importation of a Licensed Product would likely infringe valid claims of a Third
Party’s patent or published patent application in the Territory.
     9.3 General Effects of Expiration or Termination.
          (a) Accrued Obligations. Expiration or termination of this Agreement
for any reason shall not release either Party of any obligation or liability
which, at the time of such expiration or termination, has already accrued to the
other Party or which is attributable to a period prior to such expiration or
termination. For the avoidance of doubt, if THERAGENEX terminates this Agreement
(whether pursuant to Section 9.2(a) or 9.2 (d)), it shall be required to make
the Upfront Payments described in Section 4.1.
          (b) Non-Exclusive Remedy. Notwithstanding anything herein to the
contrary, termination of this Agreement by a Party shall be without prejudice to
other remedies such Party may have at law or equity.
          (c) General Survival. Articles 1, 7, 8 and 10-12, and Sections 2.2(d),
2.4, 4.1, 5.2-5.6, and 9.3-9.5 shall survive expiration or termination of this
Agreement for any reason. Except as otherwise provided in this Article 9, all
rights and obligations of the Parties under this Agreement shall terminate upon
expiration or termination of this Agreement for any reason.

-16-



--------------------------------------------------------------------------------



 



     9.4 Effects of Certain Terminations. If THERAGENEX electively terminates
this Agreement pursuant to Section 9.2(c) or ADVENTRX terminates this Agreement
pursuant to Section 9.2(a) or (b), then upon such notice of termination:
          (a) Ongoing Trials. If there are any ongoing clinical trials with
respect to Licensed Products being conducted by or on behalf of THERAGENEX (or
its Affiliates) at the time of notice of termination, THERAGENEX agrees to
(i) promptly transition to ADVENTRX or its designee some or all of such clinical
trials and the activities related to or supporting such trials, (ii) continue to
conduct such clinical trials for a period requested by ADVENTRX up to a maximum
of six (6) months after the effective date of such termination or
(iii) terminate such clinical trials; in each case as requested by ADVENTRX. In
such event, ADVENTRX shall be responsible for the costs of such transition.
          (b) Commercialization. Subject to ADVENTRX’s rights under
Section 9.4(f), THERAGENEX shall, and shall cause its Affiliates, immediately to
terminate the manufacture (whether directly by THERAGENEX or its Affiliates or
through a third party), use, sale and importation of Licensed Products, except
that THERAGENEX and its Affiliates shall, for a period requested by ADVENTRX not
to exceed twelve (12) months following the effective date of the termination of
this Agreement (or such other period as is mutually agreed to by the Parties)
(the “Agreement Wind-Down Period”) continue to manufacture, promote, market,
take orders for, distribute and sell the Licensed Products for which it has
received Marketing Approval in the Territory in accordance with the terms and
conditions of this Agreement (including that THERAGENEX shall continue to pay
the royalty thereon at the rate and at the time provided for herein); provided
that ADVENTRX may terminate the Agreement Wind-Down Period upon ninety (90) days
notice to THERAGENEX. For clarification, THERAGENEX’s and its Affiliates’ rights
with respect to Licensed Products during the Wind-Down Period (including the
License granted under Section 2.1) shall be non-exclusive and ADVENTRX shall
have the right to engage one or more other promoter(s), marketer(s), partner(s)
or distributor(s) of Licensed Products in all or part of the Territory. Other
than as set forth in this Section 9.4(b), THERAGENEX and its Affiliates and
Sublicensees shall not manufacture, promote, market, distribute or sell Licensed
Products or make any representation regarding their status as a licensee of or
distributor for ADVENTRX for any Licensed Product.
          (c) Regulatory Filings. THERAGENEX shall, at ADVENTRX’s expense,
promptly assign and transfer to ADVENTRX all Regulatory Filings for Licensed
Products that are held or controlled by or under authority of THERAGENEX or its
Affiliates, and shall take such actions and execute such other instruments,
assignments and documents as may be necessary to effect the transfer of rights
under the Regulatory Filings to ADVENTRX. THERAGENEX shall cause each of its
Affiliates to transfer any such Regulatory Filings to ADVENTRX. If applicable
Law prevents or delays the transfer of ownership of a Regulatory Filing to
ADVENTRX, THERAGENEX (for itself and its Affiliates) shall grant, and does
hereby grant, to ADVENTRX an exclusive and irrevocable right of access and
reference to such Regulatory Filing for Licensed Products, and shall cooperate
fully to make the benefits of such Regulatory Filings available to ADVENTRX
and/or its designee(s). Within sixty (60) days after notice of such termination,
THERAGENEX shall provide to ADVENTRX copies of all such Regulatory Filings, and
of all

-17-



--------------------------------------------------------------------------------



 




preclinical and clinical data (including investigator reports, both preliminary
and final, statistical analyses, expert opinions and reports, safety and other
electronic databases) and other Technology pertaining to any Licensed Product,
or the manufacture thereof. ADVENTRX shall be free to use and disclose such
Regulatory Filings and other items in connection with the exercise of its rights
and licenses under this Section 9.4.
          (d) Technology Licenses. THERAGENEX hereby grants ADVENTRX, effective
upon the notice of termination under Section 9.2(c) or the effective date of
such termination under Section 9.2(a) or (b), a non-exclusive, worldwide,
irrevocable, fully paid-up license in the Territory, with the right to
sublicense, under (i) any Patent controlled by THERAGENEX or its Affiliates
covering Licensed Products that were developed or commercialized by or under
authority of THERAGENEX; provided, however if any such Patent controlled by
THERAGENEX is subject to payment obligations to a Third Party, THERAGENEX shall
promptly disclose such obligations to ADVENTRX in writing and such Patents shall
be deemed to be controlled by THERAGENEX only if ADVENTRX agrees in writing to
reimburse all amounts owed to such Third Party as a result of ADVENTRX’s
exercise of such license, and (ii) any Technology disclosed to ADVENTRX under
this Agreement or developed or utilized by THERAGENEX in connection with the
Licensed Products; in each case to develop, make, have made, use, sell, offer
for sale and import Licensed Products.
          (e) Trademarks. Effective upon the notice of termination under
Section 9.2(c) or the effective date of such termination under Section 9.2(a) or
(b), THERAGENEX hereby assigns and shall cause to be assigned to ADVENTRX all
rights in and to any trademarks specific to one or more Licensed Products that
THERAGENEX used with such Licensed Product(s). It is understood such assignment
shall not include the THERAGENEX name or trademark for the THERAGENEX company
itself.
          (f) Transition Assistance. THERAGENEX agrees to reasonably cooperate
with ADVENTRX and its designee(s) to facilitate a smooth, orderly and prompt
transition of the development and commercialization of Licensed Products to
ADVENTRX and/or its designee(s) following notice of termination of this
Agreement. Without limiting the foregoing, THERAGENEX shall promptly provide
ADVENTRX (i) copies of customer lists, customer data and other customer
information relating to Licensed Products that THERAGENEX may properly disclose
and (ii) manufacturing information (including protocols for the production,
packaging, testing and other manufacturing activities) necessary or useful for
the manufacture of Licensed Products in THERAGENEX’s control, which in each case
ADVENTRX shall, subject to Section 9.4(d), have the right to use and disclose
for any purpose during the Agreement Wind-Down Period and thereafter. Upon
request by ADVENTRX, THERAGENEX shall transfer to ADVENTRX some or all
quantities of Licensed Products in its and its Affiliates control (as requested
by ADVENTRX), within thirty (30) days after the end of the Agreement Wind-Down
Period; provided, however, that ADVENTRX shall reimburse THERAGENEX for the
out-of-pocket costs that THERAGENEX actually incurred to manufacture or
otherwise acquire the quantities so provided. If any Licensed Product was
manufactured by any Third Party for THERAGENEX, or THERAGENEX had contracts with
vendors which contracts are necessary or useful for ADVENTRX and/or its designee
to assume the promotion, marketing, distribution and sale/or of the Licensed
Products in the Field in

-18-



--------------------------------------------------------------------------------



 




the Territory, then THERAGENEX shall, to the extent possible and requested in
writing by ADVENTRX, assign such Third Party contracts to ADVENTRX.
     9.5 Return of Materials. Within thirty (30) days after the end of the
Agreement Wind-Down Period, THERAGENEX shall destroy all tangible items
comprising, bearing or containing any Confidential Information of ADVENTRX
(whether such Confidential Information is held by THERAGENEX or its Affiliates),
and provide written certification of such destruction, or prepare such tangible
items of Confidential Information for shipment to ADVENTRX, as ADVENTRX may
direct, and at ADVENTRX’s expense; provided that THERAGENEX may retain one
(1) copy of ADVENTRX’s Confidential Information solely for its legal archives.
Article 10. INDEMNIFICATION; INSURANCE.
     10.1 Indemnification.
          (a) Indemnification by ADVENTRX. ADVENTRX hereby agrees to defend,
hold harmless and indemnify (collectively, “Indemnify”) THERAGENEX and its
Affiliates, and its and their agents, representatives, consultants, directors,
officers and employees (the “THERAGENEX Indemnitees”) from and against any
damages, liability or expense (including reasonable legal expenses and
attorneys’ fees) (collectively, “Losses”) resulting from suits, claims, actions
and demands, in each case brought by a Third Party (each, a “Third-Party Claim”)
arising out of a breach of any of ADVENTRX’s representations and warranties
under Sections 8.1 or 8.2. ADVENTRX’s obligation to Indemnify the THERAGENEX
Indemnitees pursuant to this Section 10.1(a) shall not apply to the extent that
any such Losses (A) arise from the gross negligence or intentional misconduct of
any THERAGENEX Indemnitee; (B) arise from any breach by THERAGENEX of this
Agreement; or (C) are Losses for which THERAGENEX is obligated to Indemnify the
ADVENTRX Indemnitees pursuant to Section 10.1(b) below.
          (b) Indemnification by THERAGENEX. THERAGENEX hereby agrees to
Indemnify ADVENTRX and its Affiliates, and its and their agents,
representatives, consultants, directors, officers and employees (the “ADVENTRX
Indemnitees”) from and against any and all Losses resulting from Third-Party
Claims arising out of: (i) a breach of any of THERAGENEX’s representations and
warranties under Section 8.1; (ii) the development, promotion, marketing,
distribution, sale, commercialization or other exploitation of Licensed Products
or other exercise of the License granted hereunder by or under authority of
THERAGENEX (including, but not limited to, claims by consumers or users of
Licensed Products or claims relating to the labeling of Licensed Products
including, but not limited to, claims relating to inaccurate, incomplete, false
or misleading labeling); or (iii) a breach by a Sublicensee of its sublicense
agreement. THERAGENEX’s obligation to Indemnify the ADVENTRX Indemnitees
pursuant to the foregoing sentence shall not apply to the extent that any such
Losses (A) arise from the gross negligence or intentional misconduct of any
ADVENTRX Indemnitee; (B) arise from any breach by ADVENTRX of this Agreement; or
(C) are Losses for which ADVENTRX is obligated to Indemnify the THERAGENEX
Indemnitees pursuant to Section 10.1(a) above.

-19-



--------------------------------------------------------------------------------



 



          (c) Procedure. To be eligible to be Indemnified hereunder, the
indemnified Party shall provide the indemnifying Party with notice as soon as
reasonably possible of the Third-Party Claim giving rise to the indemnification
obligation pursuant to this Section 10.1 and the exclusive ability to defend
(with the reasonable cooperation of the indemnified Party) or settle any such
claim; provided, however, that the indemnifying Party shall not enter into any
settlement that admits fault, wrongdoing or damages without the indemnified
Party’s written consent, such consent not to be unreasonably withheld or
delayed. The indemnified Party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying Party.
     10.2 Insurance. THERAGENEX shall obtain and maintain, prior to the earlier
of (a) the Launch of the first Licensed Product or (b) the first administration
of the first Licensed Product in humans (whether in a clinical trial or
otherwise), and thereafter during the term of this Agreement and for six
(6) years thereafter, comprehensive general liability insurance and products
liability insurance (including human clinical trials coverage) with reputable
and financially secure insurance carriers at levels consistent with industry
standards (subject to reasonable deductibles) based upon THERAGENEX’s activities
(including the conduct of clinical trials, if applicable) and indemnification
obligations hereunder, but in any event, for commercial general, not less than
$1,000,000 per occurrence and $3,000,000 in the aggregate and, for products
liability/human clinical trials, not less than $10,000,000 per occurrence and
$10,000,000 in the aggregate, with ADVENTRX named as an additional insured. Such
liability insurance shall be maintained on an occurrence basis to provide such
protection after expiration or termination of the policy itself or this
Agreement. THERAGENEX shall furnish to ADVENTRX on request certificates issued
by the insurance company setting forth the amount of the liability insurance and
a provision THERAGENEX hereto shall receive thirty (30) days’ written notice
prior to termination or material reduction to the level of coverage.
Article 11. GOVERNING LAW AND ARBITRATION.
     11.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of California, without
reference to its conflicts of laws provisions.
     11.2 General Arbitration. In the event of any controversy, claim or
counter-claim arising out of or relating to this Agreement, the Parties shall
first attempt to resolve such controversy or claim through good-faith
negotiations between the Chief Executive Officers (or their senior level
representatives) for a period of thirty (30) days, or such longer period as the
Parties may agree, following notification of such controversy or claim to the
other Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be finally
settled by binding arbitration in San Diego, California under the then current
Commercial Arbitration Rules of the American Arbitration Association by one (1)
arbitrator appointed in accordance with such rules. The arbitrator may grant
injunctive or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction. The Parties agree that, any provision of applicable
law notwithstanding, they

-20-



--------------------------------------------------------------------------------



 



will not request and the arbitrator shall have no authority to award, punitive
or exemplary damages against either Party. The costs of the arbitration,
including administrative and arbitrator’s fees, may be allocated between the
Parties by the arbitrator, or if such award is not made, shall be shared equally
by the Parties. Each Party shall initially bear their respective expenses of
arbitration, including the cost of its own attorneys’ fees and expert witness
fees provided that the arbitrator has the right to allocate such expenses
between the Parties. Nothing in this Section 11.2 shall preclude either Party
from seeking interim or provisional relief in the form of a temporary
restraining order, preliminary injunction, or other interim relief concerning a
dispute prior to or during an arbitration pursuant to this Section 11.2
necessary to protect the interests of such Party.
Article 12. MISCELLANEOUS.
     12.1 Force Majeure. Neither Party hereto shall be liable to the other Party
for any losses or damages attributable to a default in or breach of this
Agreement which is the result of war (whether declared or undeclared), acts of
God, revolution, acts of terror, fire, earthquake, flood, pestilence, riot,
enactment or change of Law, accident(s), labor trouble, or shortage of or
inability to obtain material, equipment or transport or any other cause beyond
reasonable control of such Party (in no event to include the obligation to pay
money due hereunder).
     12.2 Severability. If and solely to the extent that any provision of this
Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement
or any of its provisions; provided, however, the Parties shall use their
respective reasonable efforts to renegotiate the offending provisions to best
accomplish the original intentions of the Parties.
     12.3 Accrued Obligation. Termination of this Agreement for any reason shall
not release any Party hereto from any liability which at the time of such
termination has already accrued to the other Party or which is attributable to a
period prior to such termination, nor shall it preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement.
     12.4 Waivers. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party or Parties waiving such term or condition. Neither the
waiver by any Party of any term or condition of this Agreement nor the failure
on the part of any Party, in one or more instances, to enforce any of the
provisions of this Agreement or to exercise any right or privilege, shall be
deemed or construed to be a waiver of such term or condition for any similar
instance in the future or of any subsequent breach hereof. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be a limitation of any other remedy, right,
undertaking, obligation or agreement.
     12.5 Entire Agreement; Amendments. This Agreement sets forth the entire
agreement and understanding among the Parties as to the subject matter hereof
and supercedes all agreements or

-21-



--------------------------------------------------------------------------------



 



understandings, verbal or written, made between ADVENTRX and THERAGENEX before
the date hereof with respect to the subject matter hereof. None of the terms or
this Agreement shall be amended, supplemented or modified except in writing
signed by both Parties.
     12.6 Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party; provided, however, either Party may, without such consent, assign this
Agreement, in whole or in part, to a party that succeeds to all or substantially
all of such Party’s business or assets relating to this Agreement whether by
sale, merger, operation of law or otherwise; provided that such assignee or
transferee promptly agrees in writing to be bound by the terms and conditions of
this Agreement. Any purported assignment in violation of this Section 12.6 shall
be void. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.
     12.7 Independent Contractor. The relationship between ADVENTRX and
THERAGENEX is that of independent contractors. ADVENTRX and THERAGENEX are not
joint venturers, partners, principal and agent, employer and employee, and have
no other relationship other than independent contracting parties.
     12.8 Notices. All notices, consents, approvals, or other communications
required hereunder given by one Party to the other hereunder shall be in writing
and made by registered or certified air mail, facsimile (and promptly confirmed
by personal delivery or courier), express overnight courier or delivered
personally to the following addresses of the respective Parties:

         
 
  If to ADVENTRX:   ADVENTRX Pharmaceuticals, Inc.
 
      Attn: Vice President, Business Development
 
      6725 Mesa Ridge Road, Suite 100
 
      San Diego, California 92121
 
      Tel: (858) 552-0866
 
      Fax: (858) 552-0876
 
       
 
  With copies to:   ADVENTRX Pharmaceuticals, Inc.
 
      Attn: General Counsel
 
      6725 Mesa Ridge Road, Suite 100
 
      San Diego, California 92121
 
      Tel: (858) 552-0866
 
      Fax: (858) 552-0876
 
       
 
      Wilson Sonsini Goodrich & Rosati, P.C.
 
      Attn: Ian Edvalson, Esq.
 
      650 Page Mill Road
 
      Palo Alto, California 94304
 
      Tel: 650-493-9300
 
      Fax: 650-493-6811

-22-



--------------------------------------------------------------------------------



 



         
 
  If to THERAGENEX:   Theragenex, LLC.
 
      Suite 400, 4819 Emperor Boulevard
 
      Durham, NC 27703
 
      Attention: Chief Executive Officer
 
      Phone: 919-960-8006
 
      Fax: 919-969-8007
 
       
 
  with a copy to:   Hutchison Law Group PLLC
 
      5410 Trinity Road, Suite 400
 
      Raleigh, NC 27607
 
      Attention: J. Robert Tyler, III
 
      Fax: 919-829-9696
 
      Phone: 919-829-4317

Notices hereunder shall be deemed to be effective (a) upon receipt if personally
delivered, (b) on the fifth Business Day following the date of mailing if sent
by registered or certified air mail, and (c) on the second Business Day
following the date of transmission or delivery to the overnight courier if sent
by facsimile or overnight courier. A Party may change its address listed above
by sending notice to the other Party in accordance with this Section 12.8.
     12.9 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including,
without limitation, any creditor of either Party. No such Third Party shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against either Party.
     12.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, successors and
permitted assigns.
     12.11 Counterparts. This Agreement may be executed in any two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.
     12.12 Headings. Headings in this Agreement are included herein for ease of
reference only and shall have no legal effect. References to Articles, Sections
and Exhibits are to Articles, Sections and Exhibits to this Agreement unless
otherwise specified.
     IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be
executed by their duly authorized officers upon the Effective Date.

-23-



--------------------------------------------------------------------------------



 



                      ADVENTRX PHARMACEUTICALS INC.       THERAGENEX, LLC.    
 
                   
By:
  /s/ Evan M. Levine       By:   /s/ David M. Preston    
 
                   
Name:
  Evan M. Levine       Name:   David M. Preston    
Title:
  Chief Executive Officer       Title:   Chairman    

-24-



--------------------------------------------------------------------------------



 



EXHIBIT A
ADVENTRX PATENT RIGHTS
U.S. 11/003,302 “Antiviral Pharmaceutical Compositions.”

1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PRESS RELEASE
[See Exhibit 99.1]

-2-